10/11/2022


                                      DA 21-0138
                                                                                       Case Number: DA 21-0138

          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    2022 MT 199N



IN THE MATTER OF:

J.J.S.,

           Respondent and Appellant.


APPEAL FROM:       District Court of the Twelfth Judicial District,
                   In and For the County of Hill, Cause No. DI 21-001
                   Honorable Kaydee Snipes Ruiz, Presiding Judge


COUNSEL OF RECORD:

            For Appellant:

                   Taryn Gray, Hathaway Law Group, Missoula, Montana

            For Appellee:

                   Austin Knudsen, Montana Attorney General, Cori Losing, Assistant
                   Attorney General, Helena, Montana

                   Lacey Lincoln, Hill County Attorney, Havre, Montana


                                               Submitted on Briefs: September 7, 2022

                                                           Decided: October 11, 2022


Filed:

                                  r-6-%A•-if
                   __________________________________________
                                     Clerk
Justice Jim Rice delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     J.J.S. appeals his 90-day commitment to the Montana State Hospital (MSH),

challenging both the sufficiency of the District Court’s findings and the legal authority to

commit him under the governing statutes. We reverse the commitment.

¶3     On January 24, 2021, J.J.S. called law enforcement to report that his father had died.

Upon arrival, law enforcement deduced his father was merely asleep, and that J.J.S. was

instead experiencing auditory and visual hallucinations. J.J.S. had not taken his prescribed

medication the previous two weeks. He was admitted to Northern Montana Hospital later

that day.

¶4     The State filed a Petition for Involuntary Commitment and Katherine Moore,

L.C.P.C., M.H.P.P., conducted a mental health examination of J.J.S., diagnosing him as

suffering from schizophrenia. She recommended J.J.S. be committed to MSH due to his

continuing actions in accordance with his hallucinations.

¶5     At the hearing on the petition, Moore testified that she believed J.J.S., if left

untreated, would become a danger to himself or others. She based her opinion on J.J.S.’s

ongoing hallucinations of a spaceship that impacted his behavioral choices, such as chasing
                                             2
a person he believed was his father’s assailant. When asked about J.J.S.’s ability to care

for his own basic needs, Moore stated she was unsure about J.J.S.’s personal capacity for

such care, but that his needs appeared to be met with the assistance of those who supported

him. She acknowledged that she had opined J.J.S. could not substantially provide for his

basic needs, food, shelter, health or safety within her written medical evaluation. Moore

based this conclusion on J.J.S.’s ongoing hallucinations that threatened his safety, although

she did not support this with evidence beyond her opinion.

¶6     The District Court issued its Findings of Fact, Conclusion of Law, and Order

(Order), concluding J.J.S. suffered from a mental disorder; that if untreated, he would likely

become a danger to his own safety; and that he required commitment to MSH, citing

generally “§§ 53-21-126 and 53-21-127, MCA.” The court based its decision to commit

J.J.S. on Moore’s testimony, which the court paraphrased as: “Respondent’s mental

disorder will, if untreated, predictably result in deterioration of his mental condition to the

point at which he will be unable to provide for his own basic need of safety.”

See § 53-21-126(1)(d), MCA. The District Court thus ordered a 90-day commitment to

MSH. J.J.S. appeals.

¶7     We review a district court’s civil commitment order to determine whether its

findings of fact are clearly erroneous and whether its conclusions of law are correct. In re

F.S., 2021 MT 262, ¶ 6, 406 Mont. 1, 496 P.3d 958. “A finding of fact is clearly erroneous

if it is not supported by substantial evidence, if the district court misapprehended the effect

of the evidence or if, after a review of the entire record, we are left with the definite and
                                              3
firm conviction that a mistake has been made.” In re R.H., 2016 MT 329, ¶ 9, 385 Mont.

530, 385 P.3d 556 (internal quotations and citation omitted). “Whether a district court’s

findings of fact satisfy statutory requirements is a question of law.” In re R.H., ¶ 9 (quoting

In re S.M., 2014 MT 309, ¶ 13, 377 Mont. 133, 339 P.3d 23). We review such questions

of law de novo. In re Mental Health of O.R.B., 2008 MT 301, ¶ 14, 345 Mont. 516, 191

P.3d 482. “We have long emphasized the necessity of ‘strict adherence’ to the statutory

scheme governing involuntary commitment. . . .” In re R.H., ¶ 10 (quoting In re B.D., 2015

MT 339, ¶ 7, 381 Mont. 505, 362 P.3d 636) (internal quotations omitted).

¶8     J.J.S. argues the District Court’s findings were insufficient to satisfy

§ 53-21-127(8), MCA, governing commitment orders.                  In response, the State

acknowledges the Order “did not include sufficient facts supporting the [D]istrict [C]ourt’s

decision to commit J.J.S. nor did it include any findings regarding availability of least

restrictive alternatives,” but argues we should consider the court’s oral findings and the

doctrine of implied findings to supplement the written findings. While the Order appears

facially insufficient, we do not take up the State’s implied findings argument because we

conclude that J.J.S.’s legal authority argument establishes reversible error.

¶9     J.J.S. contends that, because the District Court relied only on findings about J.J.S.’s

predictably deteriorating inability to provide for his own basic needs, the court’s

commitment was premised solely upon § 53-21-126(1)(d), MCA. The State agrees with

this assessment of the Order. J.J.S. thus argues the commitment violated § 53-21-127(7),

MCA, which provides that, “if the court relies solely upon the criterion provided in
                                              4
53-21-126(1)(d), the court may require commitment only to a community facility. . . .and

may not require commitment at the state hospital. . . . .” Section 53-21-127(7), MCA. The

State likewise concedes this error but argues that commitment to a community facility was

properly supported, although it does not seek remand for entry of a proper commitment

order because J.J.S. has already discharged his commitment.1

¶10    The parties’ analysis is correct. Section 53-21-127(7), MCA, provides in full:

       Satisfaction of any one of the criteria listed in 53-21-126(1) justifies
       commitment pursuant to this chapter. However, if the court relies solely upon
       the criterion provided in 53-21-126(1)(d), the court may require commitment
       only to a community facility, which may include a category D assisted living
       facility, or a program or an appropriate course of treatment, as provided in
       subsection (3)(b), and may not require commitment at the state hospital, a
       behavioral health inpatient facility, or the Montana mental health nursing
       care center.

(Emphasis added.) As such, if an individual is committed on the sole basis that his

condition will predictably deteriorate and he will become a danger to himself or others, or

become unable to provide for his own basic needs and safety, then the court cannot lawfully

commit the individual to MSH, which occurred here.

¶11    The District Court lacked the legal authority to commit J.J.S. to MSH on the ground

of the predictable deterioration in his ability to provide for his own basic needs and safety




1
 “An appeal from an order of involuntary commitment is not moot despite the respondent’s release
because the issues are capable of repetition and yet otherwise would evade review.” In re Mental
Health of W.K., 2020 MT 71, ¶ 15, 399 Mont. 337, 460 P.3d 917 (citation omitted).

                                               5
under § 53-21-126(1)(d), MCA, and instead was limited to a commitment on that basis to

a less restrictive facility. Therefore, we must reverse the Order.

¶12    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review. The District Court’s interpretation and application of the

law in committing J.J.S. to MSH was incorrect.

¶13    Reversed.


                                                  /S/ JIM RICE


We concur:

/S/ MIKE McGRATH
/S/ JAMES JEREMIAH SHEA
/S/ INGRID GUSTAFSON
/S/ DIRK M. SANDEFUR




                                             6